MEMORANDUM **
Nathan Colodney appeals pro se from the district court’s judgment dismissing his action seeking judicial review of a federal employment decision under the Administrative Procedure Act (“APA”), 5 U.S.C. § 702. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of subject matter jurisdiction. Orsay v. U.S. Dep’t of Justice, 289 F.3d 1125, 1128 (9th Cir.2002). We affirm.
The district court properly dismissed the action because the Civil Service Reform Act (“CSRA”) precludes APA review of Colodney’s claims. See Veit v. Heckler, 746 F.2d 508, 511 (9th Cir.1984) (holding that APA review of CSRA grievances was improper because “the comprehensive nature of the procedures and remedies provided by the CSRA indicates a clear congressional intent to permit federal court review as provided in the CSRA or not at all.”); see also Mahtesian v. Lee, 406 F.3d 1131, 1134 (9th Cir.2005) (explaining that the CSRA applies to employees authorized to make recommendations and collect them evaluations).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.